Citation Nr: 0736090	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disorder, to include 
as secondary to a November 1999 right knee arthroscopy.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a left knee disorder, 
secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a left arm and 
shoulder disorder, secondary to a service connected right 
knee disability.  

4.  Entitlement to service connection for a cervical spine 
disorder, secondary to a service-connected right knee 
disability.  

5.  Entitlement to service connection for migraine headaches, 
secondary to a cervical spine disorder.

6.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee.

7.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to December 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The issues of service connection for a cervical spine 
disorder, migraine headaches, and a lumbar spine disorder 
(the claim for a lumbar spine disorder hereby reopened) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Claims of service connection for a low back disorder and 
a left knee disorder were previously denied in October 2002, 
and new evidence presented since October 2002 relates to 
unestablished facts necessary to substantiate the claims.

2.  The veteran's left knee disorder was not caused or 
aggravated by the service-connected right knee disability.  

4.  The veteran's left arm and shoulder disorder was not 
caused or aggravated by the service-connected right knee 
disability.  

5.  The right knee disability is manifested by moderate 
instability, flexion limited to no fewer than 100 degrees, 
and extension limited to no more than 10 degrees.  


CONCLUSIONS OF LAW

1.  The October 2002 RO decision denying claims of service 
connection for a low back disorder and a left knee disorders 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2002).  

2.  Evidence received since October 2002 is new and material, 
and the claims of service connection for low back and left 
knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3. The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The criteria for service connection for a left arm and 
shoulder disorder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  The criteria for a rating of 20 percent, but no higher, 
for instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2007).

6.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Specific to requests to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Because both requests to reopen have been granted, there is 
no need to discuss compliance with Kent.  In January 2005, 
the agency of original jurisdiction (AOJ) sent a letter to 
the veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for the claims for service 
connection and increased ratings.  In April 2006, the veteran 
was provided with notice of the effective date and disability 
rating regulations.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the notice was provided after 
the initial adjudication, the claims were readjudicated 
without taint from the prior decisions, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).   For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  The Board notes that the 
veteran requested a local Board hearing in Orlando on his 
April 2006 Form 9.  The veteran was informed that Board 
hearings were only held in Washington D.C. or St. Petersburg, 
but the veteran stated that he would only have a hearing in 
Orlando.  The veteran was provided a RO hearing in Orlando in 
September 2006.  The veteran was again informed that he could 
have a Board hearing, but only in Washington D.C. or St. 
Petersburg, and he again stated that he would only have a 
hearing in Orlando.  Although no Board hearing has been 
conducted, the Board finds that the duty to assist has been 
satisfied in light of the veteran's opportunity to testify in 
September 2006 and his refusal to travel to an appropriate 
location for a Board hearing.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Claims of service connection, including as being secondary to 
a service-connected right knee disability, for a left knee 
disorder and a low back disorder were previously denied by 
the RO in October 2002.  The October 2002 decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  New evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2002).  

The October 2002 RO decision denied service connection for a 
left knee disorder and a low back disorder because the 
evidence did not establish that the veteran had a current 
left knee or low back disorder.  Evidence received subsequent 
to the October 2002 decision includes diagnoses of 
patellofemoral arthritis of the left knee and degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  For both claims, this evidence is new and material, 
in that it was previously unseen, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a current disorder, and it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claims are reopened.  



Left knee

Having decided that the claim of service connection for a 
left knee disability is reopened, the next question is 
whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the October 2002 rating 
decision and April 2006 statement of the case considered the 
claim on the merits; and the veteran's arguments throughout 
the instant appeal have been on the merits.  It is concluded, 
therefore, that there is no prejudice to the veteran in 
conducting a de novo review.

The veteran asserts that he has had to favor his left knee 
due to his service-connected right knee disability, resulting 
in the development of a left knee disorder.  The first 
complaint of left knee pain is found in an April 1999 VA 
treatment record.  The record reports the assessment of left 
knee pain and notes that the veteran attributed his left knee 
pain to favoring that knee.  The record also reports that the 
veteran was involved in a motor vehicle accident in April 
1998.  An October 1999 VA examination report indicates the 
veteran's complaint of increased left knee pain due to an 
altered gait.  The veteran denied any frank locking, 
swelling, or giving way of the knee, and x-ray images showed 
no significant degenerative changes.  The veteran was 
assessed with "left knee pain of unclear etiology."  The 
examiner noted that the veteran did not appear to have any 
significant mechanical symptoms or findings and opined that 
the veteran did not have a left knee disorder at that time.  
Subsequent VA treatment records report continued assessments 
of left knee pain, and a September 2001 VA x-ray record 
reports normal findings for the left knee.  In February 2005, 
the veteran was diagnosed with a left knee disorder after x-
ray images showed patellofemoral syndrome in the left knee.  
See February 2005 VA treatment record.  A VA examination was 
subsequently conducted in March 2006, and after examining the 
veteran and reviewing the record, the examiner opined that 
the veteran's patellofemoral arthritis resulted from the 
"normal aging process" and was not created or aggravated by 
the right knee disability. 

The foregoing evidence indicates that service connection is 
not warranted.  The record includes a negative nexus opinion 
(the 2006 VA examiner's opinion) that is highly probative in 
light of its basis on a review of the record and physical 
examination of the veteran.  The record does not include a 
competent positive nexus opinion.  Although the veteran has 
asserted that his left knee disability results from his right 
knee disability, the veteran, as a layperson, is not 
competent to comment on the etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492.  The veteran has 
reported, to include during the September 2006 RO hearing, 
that his VA medical doctors have related his left knee 
disability to his service-connected right knee disability.  
Review of the VA treatment records, which date through 
November 2006, do not indicate any such opinions, however.  
The Board notes some of the records do report the veteran's 
history of a connection between the left and right knee 
disorders, but as stated above, the veteran is not competent 
to assert that such a link exists, and the mere fact that the 
veteran's opinion is reported in a medical record does not 
render it competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406 (1996).  Based on the absence of a competent 
positive nexus opinion and the probative negative nexus 
opinion, service connection must be denied.  

Left arm and shoulder disorder

The veteran has asserted that he has a left arm and shoulder 
disorder which was incurred after falls due to his service-
connected right knee disability.  

May and April 1999 VA treatment records report the veteran's 
history of chronic left arm pain and a history of left arm 
injury in an April 1998 car accident.  A September 2001 VA 
treatment record reports the veteran's history of left 
shoulder pain.  Treatment records dating in November 2002, 
March 2003, February 2004, and January 2005 report the 
veteran's history of recent falls.  See November 2002 (fall 
in department store), March 2003, February 2004, and January 
2005 (fall in shower) VA treatment records.  The February 
2004 VA treatment record reports that the veteran scratched 
his arm a "little bit," but the veteran denied any serious 
injury, no left arm or shoulder diagnosis was reported, and 
subsequent records do not report any residual injury to the 
left arm.  The January 2005 VA treatment record reports the 
veteran's complaint of generalized body pain and tenderness, 
but, again, no left arm or shoulder disability is noted and 
subsequent records do not report any chronic left shoulder or 
arm condition resulted from the fall.  In sum, none of the 
records indicating treatment for falls report complaints of 
left arm or shoulder pain or a diagnosis of a left arm or 
shoulder disorder.  

A March 2006 VA examination record indicates that x-ray 
images showed no abnormalities.  The examiner diagnosed the 
veteran with bursitis of the left shoulder with no resulting 
loss of motion.  After a review of the record, to include the 
veteran's statements reporting residuals of falls, the 
examiner opined that the veteran's left shoulder bursitis was 
a result of the normal aging process and neither adjunct to 
nor aggravated by the veteran's service-connected right knee 
disability.  

The evidence of record does not include any competent medical 
evidence relating a left arm and shoulder disorder to the 
service-connected right knee disability.  Although the 
veteran has reported that he has injured his left shoulder 
and arm during falls which result from the right knee 
disability, the veteran is not competent to comment on the 
etiology of a disorder.  Espiritu, 2 Vet. App. 492.  
Consequently, based on the VA examiner's negative nexus 
opinion and the lack of competent positive nexus evidence, 
service connection must be denied for a left shoulder and arm 
disorder.  

Right knee disability

For historical purposes, it is noted that service connection 
was established for a right knee disability by the RO in 
March 1989, based on a review of the veteran's service 
records which indicate that he was discharged due to right 
patellofemoral arthrofibrosis.  A 10 percent evaluation was 
assigned for this disability, and in one of the currently 
appealed RO decisions (dated in June 2003) a separate 
evaluation of 10 percent was assigned for arthritis of the 
right knee.  The veteran claims that a higher evaluation is 
warranted for his right knee disability (both evaluations).

A November 2002 VA treatment record reports that the veteran 
had mild swelling and tenderness of the right knee.  The knee 
had normal range of motion without crepitation, and it was 
grossly stable to stress.  There was some mild lateral 
patella motion, however.  See November 2002 VA treatment 
record.  See also December 2002 VA treatment record 
(condition unchanged from last exam other than slight 
increase in swelling).  

A February 2003 VA occupational therapy examination record 
reports that the veteran could extend to 26 degrees and flex 
to 105 degrees.  The record reports the veteran's history of 
incomplete knee extension due to his patellar instability.  

An April 2003 VA examination record reports the veteran's 
history of using a knee brace and anti-inflammatory agents to 
alleviate his right knee symptoms.  The veteran reported that 
his right knee pain increased after standing for protracted 
periods of time, squatting, kneeling, or climbing ladders.  
The veteran also reported swelling, giving way, clicking, and 
popping.  The veteran was noted to have a moderate antalgic 
gait for the right lower extremity.  Physical examination 
indicated that the veteran had 1+ effusion, 1+ cruciate 
laxity, and 1+ medial collateral laxity.  The veteran 
reported pain over the medial and lateral joint line spaces.  
There was a positive anterior drawer sign, but negative 
Lachman's, pivot shift, and McMurray's test results.  Range 
of motion was 10 to 125 degrees, with moderate patellofemoral 
crepitus at terminal extension.  Neurovascular status was 
intact.  X-ray images showed moderate patellofemoral 
arthritis of the right knee.  The examiner diagnosed the 
veteran with post-traumatic patellofemoral arthritis and 
opined that the veteran's right knee disability would give 
him "difficulty with standing for protracted periods of 
time, walking long distances, or doing repetitive bending or 
kneeling."  

February and April 2005 VA treatment records report the 
veteran's range of motion was 0 to 120 degrees in the right 
knee.  There was crepitus with passive range of motion, but 
no laxity to varus/valgus stress, heat, erythema, or 
effusion.  There was tenderness and the synovium was boggy.  

A May 2005 VA examination record reports that the veteran had 
a mild antalgic gait.  The veteran wore a hinged knee brace 
and ambulated without the aid of an orthopedic assistive 
device.  The veteran had 1+ effusion of the right knee.  
Range of motion was noted to be -10 degrees, with extension 
to 0 degrees and forward flexion to 115 degrees.  There was 
moderate patellofemoral crepitus at terminal extension and a 
positive patella grind.  There was 1+ cruciate and medial 
collateral laxity.  The veteran had pain to palpation over 
the medial and lateral joint line space and a positive 
anterior drawer sign.  Results of McMurray's, Lachman's, and 
pivot shift tests were negative.  X-ray images indicated 
moderate patellofemoral arthritis, and the veteran was 
assessed with post-traumatic patellofemoral arthritis with 
loss of range of motion.  The examiner stated that the 
treadmill testing had to be stopped after 100 seconds because 
the veteran's mild antalgic gait increased to a moderate 
antalgic gait.  He stated that a reexamination of the right 
knee indicated a slight increase in swelling and further loss 
of range of extension to 10 degrees and forward flexion to 
100 degrees.  The veteran demonstrated a persistently 
moderate antalgic gait when exiting the clinic.  The examiner 
opined that the veteran's right knee disability would give 
him "difficulty with standing for protracted periods of 
time, walking long distances, or doing repetitive bending or 
kneeling."  

The veteran had a right knee arthroscopy and debridement in 
December 2005.  See December 2005 VA examination record.  A 
January 2006 VA treatment record reports that the veteran's 
knee was doing "fairly good," with some swelling noted.  
The veteran reported that if he is immobile for 20 to 30 
minutes, the knee will stiffen and there is often a popping 
sound medially.  The veteran had normal range of motion ("0 
to 140+) and it was stable to lateral stress but lax to 
medial stress. 

A March 2006 VA examination record indicates that the veteran 
had -10 degrees of range of motion, with extension to 0 
degrees and forward flexion to 110 degrees.  The veteran had 
moderate crepitus with terminal extension.  There was 1+ 
medial collateral and cruciate laxity.  There was pain to 
palpation over the mediolateral joint line, and the pain was 
reproduced with passive range of motion.  There was a 
positive anterior drawer sign, but negative Lachman's, pivot 
shift, and McMurray's results.  Neurovascular status was 
intact.  X-ray images showed moderate patellofemoral 
arthritis of the right knee.  The examiner stated that 
treadmill testing had to be stopped after 2 minutes because 
the veteran developed a moderate antalgic gait.  
Reexamination of the knee did not reveal any further swelling 
or loss of motion, although fatigability was noted.  

The veteran has separate ratings for instability and 
arthritis with limitation of motion.  During the pendency of 
this appeal, the right knee disability is rated at 10 percent 
prior to December 9, 2005, 100 percent from December 9, 2005, 
to January 30, 2006, and 10 percent from February 1, 2006, 
forward.  Because 100 percent is the highest rating 
available, only the periods prior to December 9, 2005, and 
subsequent to January 30, 2006, will be considered.

Diagnostic Code (DC) 5257 provides a 10 percent for slight 
subluxation or instability of the knee, a 20 percent rating 
for moderate subluxation or instability of the knee, and a 30 
percent rating for severe subluxation or instability.  The 
evidence indicates that the veteran has received treatment 
for falls due to the right knee "giving out" in 2002, 2003, 
2004, and 2005.  The evidence of falls, medial collateral and 
cruciate laxity, and the veteran's mild to moderate antalgic 
gait, even with a knee brace, most nearly approximate a 
finding of moderate instability.  Consequently, a rating of 
20 percent, but no higher, is warranted under DC 5257.  

Limitation of motion of the knee is rated under DC 5260 and 
DC 5261.  DC 5260 provides a 10 percent rating for flexion 
limited to 45 degrees, and a 20 percent rating for flexion 
limited to 30 degrees.  DC 5261 provides a 10 percent rating 
for extension limited to 10 degrees, and a 20 percent rating 
for extension limited to 15 degrees.  Normal range of motion 
for the knee is 0 to 140 degrees (extension to flexion).  See 
38 C.F.R. § 4.71a, Plate I.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Knee disabilities may be rated for both limitation of 
flexion and limitation of extension.  See VAOPGCPREC 23-97.  

A rating in excess of 10 percent is not warranted for 
limitation of extension.  Although the February 2003 VA 
occupational therapy examination record reports that 
extension was limited to 26 degrees, this record appears to 
report an outlier.  Subsequent treatment records report 
findings of normal range of extension or, at worst, extension 
to only 10 degrees, including after repetition.  On the 
whole, the evidence of record indicates that the veteran's 
extension is limited to 10 degrees at worst, which is too 
significant to warrant a 20 percent rating under DC 5261 even 
after consideration of pain and fatigability.  

Additionally, a higher, or even compensable, rating is not 
warranted for limitation of flexion.  The evidence indicates 
that the veteran is consistently able to flex to at least 100 
degrees, including after repetition.  As stated above, a 
noncompensable rating for limitation of flexion requires 
limitation to 60 degrees.  In this case, the veteran's range 
of flexion, even after consideration of functional loss due 
to fatigability and pain, does not support more than a 10 
percent separate rating.  

Finally, a higher rating is not available under an alternate 
diagnostic code.  There is no evidence of genu recurvatum, 
dislocation or removal of cartilage, or malunion or nonunion.  
See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  In sum, 
a rating of 20 percent, but no higher, is warranted for 
instability of the right knee, but a rating in excess of 10 
percent is not warranted for right knee arthritis.  


ORDER

As new and material evidence has been received; the claim for 
service connection for a low back disorder is reopened and, 
to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for a left knee disability is reopened; 
and, to that extent only, the appeal is granted.

Service connection for a left knee disability is denied.  

Service connection for a left arm and shoulder disability is 
denied.  

A rating of 20 percent, but no higher, for instability of the 
right knee is granted, subject to the regulations governing 
the payment of VA monetary benefits.

A rating in excess of 10 percent for arthritis of the right 
knee is denied.  


REMAND

Further development is needed on the claim of service 
connection for a low back disorder.  The veteran contends 
that his low back disorder developed as a result of multiple 
failed attempts of giving a spinal epidural during the 
November 1999 right knee arthroscopy.  The veteran has 
reported that he has three positive opinions from doctors 
stating that the spinal epidural caused the low back 
disorder.  See December 2006 statement.  These records should 
be obtained.  Additionally, although a VA opinion was 
obtained for this claim, the March 2006 examiner did not 
address the veteran's contention that the failed spinal 
epidural resulted in the low back disorder.  Because the 
evidence of record indicates complaints of low back pain 
beginning in January 2000, 2 months after the right knee 
arthroscopy, a clarifying opinion is needed to determine if 
the low back disorder is secondary to the service-connected 
right knee arthroscopy.  

Further development is also needed on the claim of service 
connection for a cervical spine disorder.  The veteran has 
contended that he has a cervical spine disability secondary 
to his right knee disability (secondary to falls caused by 
the right knee disability).  The March 2006 VA examiner 
opined that the veteran's cervical spine disorder was the 
result of the normal aging process with aggravation by a non-
service-connected motor vehicle accident.  Treatment records 
from this accident are not associated with this claim, 
however, and the record only indicates a history of a left 
arm injury from the accident.  See April and May 1999 VA 
treatment records.  Consequently, it is unclear how the 
examiner formed this conclusion, and a new opinion based on a 
review of the record is needed.  The treatment records for 
the April 1998 motor vehicle accident should also be 
requested.  The Board also notes that a January 2005 VA 
treatment record reports the veteran's history of falling in 
the shower and breaking the glass, toilet, and tile.  The 
veteran stated that he went to the emergency room, but the 
emergency room records are not associated with the claims 
file.  These records should be obtained.  

Because the claim of service connection for migraine 
headaches is inextricably intertwined with the issue of 
service connection for a cervical spine disorder, the issue 
of service connection for migraine headaches is held in 
abeyance pending completion of the development discussed 
below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).

The case is REMANDED to the AMC for the following action:

1.  The veteran should be asked to report 
the location of the treatment for the 
April 1998 motor vehicle accident and 
January 2005 emergency room treatment 
(for falling in the shower) and the names 
of the doctors who have related the 
veteran's low back disorder to the 
November 1999 right knee arthroscopy 
(specifically the attempts to give a 
spinal epidural).  The veteran should 
also be asked to provide information as 
to any other outstanding private medical 
records.  All outstanding records should 
be requested and obtained if available.  

2.  The AMC should then return the claims 
folder to the examiner who conducted the 
March 2006 VA spine examination (or, if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the reviewer 
should provide an opinion as to whether 
it is at least as likely as not (i.e., to 
at least a 50 percent degree of 
probability) that (1) the veteran's low 
back disability results from the 
veteran's November 1999 right knee 
arthroscopy, particularly from the 
attempts to provide a spinal epidural, 
and (2) the veteran's cervical spine 
disability results from the right knee 
disability, including as due to falls.  A 
rationale for the opinion should be 
provided, and a review of the claims 
folder should be noted.  

3.  Thereafter, the AMC should re-
adjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


